t c no united_states tax_court james e redlark and cheryl l redlark petitioners v commissioner of internal revenue respondent docket no filed date ps deducted the amount of interest on the portion of a deficiency in federal_income_tax arising out of adjustments caused by accounting errors of their unincorporated business they claimed that the interest was properly allocable to business indebtedness and therefore not personal_interest under sec_163 i r c r disallowed such deduction on the ground that it was personal_interest under sec_1_163-9t temporary income_tax regs fed reg date and limited ps' total interest_deduction to the amounts allowed by sec_163 i r c held sec_1_163-9t temporary income_tax regs is invalid insofar as it applies under the circumstances involved herein held further the amount of the interest so allocated by ps is deductible as interest on an indebtedness properly allocable to a trade_or_business within the meaning of sec_163 i r c clare golnick for petitioners paul l dixon for respondent opinion tannenwald judge respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issue in dispute is whether petitioners may deduct certain interest on federal_income_tax deficiencies paid_by petitioners in and where the deficiencies arose in part due to a correction for errors made in computing petitioners' income from their business all the facts have been stipulated the stipulation of facts and attached exhibits are incorporated herein by this reference background at the time the petition was filed petitioner james e redlark was a resident of palm springs california and petitioner cheryl l redlark was a resident of south lake tahoe california respondent examined petitioners' federal_income_tax returns for and following which respondent and petitioners agreed to adjustments to petitioners' income for each of the years the adjustments were due in part to a correction for errors made in converting petitioners' revenue from carrier communications petitioners' unincorporated business from an accrual basis to cash_basis for tax purposes the adjustments involved the timing of the reporting of business income in and petitioners paid interest on the federal_income_tax deficiencies for the and years on schedule c of their and federal_income_tax returns petitioners claimed an allocable portion of such interest as a business_expense respondent disallowed a business deduction for the interest but did allow percent of the interest_paid in and percent of the interest_paid in as a deduction under the phase-in provisions of sec_163 petitioners assert that the amount of the interest_expense which they have calculated as being attributable to carrier communications is an ordinary_and_necessary_expense of a trade_or_business under sec_162 deductible in computing adjusted_gross_income under sec_62 and is therefore not personal_interest under sec_163 respondent argues that petitioners are not entitled to a deduction because under sec_1_163-9t temporary income_tax regs fed reg date interest on a federal individual income_tax deficiency is nondeductible personal_interest under sec_163 petitioners reply that sec_1_163-9t unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure temporary income_tax regs is invalid insofar as it disallows a deduction for interest on a deficiency that is an ordinary_and_necessary_expense of a trade_or_business sec_62 provides in part a general_rule --for purposes of this subtitle the term adjusted_gross_income means in the case of an individual gross_income minus the following deductions trade and business deductions --the deductions allowed by this chapter other than by part vii of this subchapter which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee sec_162 provides in part there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_163 provides in part h disallowance of deduction for personal_interest -- in general --in the case of a taxpayer other than a corporation no deduction shall be allowed under this chapter for personal_interest paid_or_accrued during the taxable_year personal_interest -- for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter other than-- a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee before proceeding to a determination of the effect of pertinent regulations we must first consider whether the interest_expense involved herein is sufficiently connected to the business of carrier communications so as to satisfy the properly allocable to a trade_or_business exception of sec_163 without regard to the regulations initially we note that respondent does not question petitioners' calculation of the amounts of the total interest payments that are allocable to those portions of the income_tax deficiencies based on adjustments to the income from carrier communications moreover respondent has stipulated that those adjustments reflected the correction of errors made in converting the revenue of carrier communications giving rise to such income from the accrual to the cash_basis ie the timing of reporting such income in this context petitioners have satisfied some of the conditions that have thus far enabled us to avoid a decision as to the impact of sec_163 and the temporary_regulation thereunder 104_tc_518 taxpayer failed to show any relationship between the interest_expense and any business crouch v commissioner tcmemo_1995_289 record failed to support taxpayer's allocation rose v commissioner tcmemo_1995_75 investment_interest the question remains however whether the elements giving rise in 104_tc_518 n we specifically stated that we were not deciding the issue a view we also articulated in rose v commissioner tcmemo_1995_75 the issue was apparently also involved but not reached in true v united_states ustc par big_number aftr2d d wyo affd per curiam without published opinion 35_f3d_574 10th cir because the district_court in holding for the government ruled that the interest on federal_income_tax deficiencies was attributable to the business of partnerships or subchapter_s_corporations of which the taxpayers were partners or shareholders and not to their businesses as individuals to the deficiencies to which the interest herein relates are of such a nature as to permit such interest to constitute a business_expense within the meaning of sec_162 and therefore of sec_62 and as a result to be characterized as interest on indebtedness properly allocable to a trade_or_business within the meaning of sec_163 a in the event that the temporary_regulation is not applicable we think a review of the cases decided prior to the enactment of sec_163 in respect of the deductibility of interest on income_tax deficiencies as a business_expense will throw light on this question and is therefore a significant element in our analysis of the impact of that section on petitioners' claimed interest_deduction it is to that review that we first turn our attention in 28_tc_789 affd sec_163 was amended by sec c of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 sec_163 as originally enacted in provided a interest_paid or accrued on indebtedness incurred or continued in connection with the conduct_of_a_trade_or_business other than the trade_or_business of performing services as an employee tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the amended language effective for the years in issue was intended to conform the definition of personal_interest to the language of the related passive loss and investment_interest_limitation provisions to permit consistent application of a standard for allocation of interest see s rept pincite h rept pincite there is no indication that the change in language was intended to make any substantive change in the meaning of the statutory language f 2d 4th cir we faced the question of whether interest on a deficiency in federal_income_tax resulting in part from improper reporting of income from a sole_proprietorship on the cash_basis instead of the accrual basis along with related attorney's and accountant's_fees was deductible as a business_expense the taxpayers took a deduction under sec_22 of the internal_revenue_code_of_1939 the predecessor of sec_62 in order to arrive at adjusted_gross_income while our analysis was focused on the deductibility of attorney's_fees we held that the deficiency was based on adjustments attributable to the business of the sole_proprietorship and allowed the deduction for deficiency_interest as an ordinary and necessary business_expense our reasoning was adopted by the court_of_appeals in 31_tc_412 affd 276_f2d_601 10th cir we had to decide whether interest on a deficiency arising out of inventory_valuation corrections was a deductible business_expense for purposes of calculating a net_operating_loss_carryover finding that the deficiency arose in connection with the taxpayer's business the court determined that the case was controlled by standing v commissioner supra and held that the interest was deductible as an ordinary and necessary business_expense and was to be taken into account in determining the net_operating_loss_carryover again our reasoning was adopted by the court_of_appeals in 35_tc_571 affd 299_f2d_380 7th cir we again had to decide whether certain expenses including interest on a federal_income_tax deficiency stemming from the reporting of sales on a cash_basis instead of an accrual basis were deductible as business_expenses in computing a net_operating_loss_carryback recognizing that prior to standing v commissioner supra and polk v commissioner supra we had denied taxpayers a deduction for deficiency_interest in 22_tc_1370 we concluded that in standing and polk we had departed from the restrictive view of the phrase attributable to trade_or_business carried on by the taxpayer utilized in aaron4 and that aaron should no longer be followed where net operating losses were concerned reise v commissioner supra pincite we reaffirmed the reasoning of standing and polk and finding the factual situation indistinguishable from those cases held the deficiency_interest deductible as a business_expense in determining the amount of a net_operating_loss_carryover again our reasoning was adopted by the court_of_appeals to complete our analysis of the pre- sec_163 situation we note that because of explicit legislative_history the standard adopted by 22_tc_1370 imported the statement in the legislative_history of sec_22 of the internal_revenue_code_of_1939 the predecessor of sec_62 to the effect that expenses deductible under that section were those directly incurred in the carrying on of a trade_or_business and that the connection contemplated by the statute is a direct one rather than a remote one giving state income taxes as an example of a nondeductible expense 35_tc_571 affd 299_f2d_380 7th cir the deduction of state income taxes on business income in computing adjusted_gross_income under predecessors of sec_62 has been denied in contrast to its allowance where net operating losses were involved and the allowance of a deduction for interest on federal_income_tax deficiencies under predecessors of sec_62 45_tc_145 affd per curiam 363_f2d_36 4th cir this treatment has been accepted by respondent insofar as the net_operating_loss provisions are concerned but not with respect to interest on deficiencies as a business_expense under sec_162 and sec_62 see revrul_70_40 1970_1_cb_50 respondent argues that polk v commissioner supra compels the conclusion that as a general_rule deficiency_interest is not a business_expense and that the cases recognizing a deduction are unfounded and wrong respondent's argument rests on the following statement of the court_of_appeals for the tenth circuit unless it can be said that the failure to properly evaluate inventories which form a part of a taxpayer's return arises because of the nature of the business and is ordinarily and necessarily to be expected interest on a deficiency assessment does not arise out of the ordinary operation of the business and may not be deducted polk v commissioner f 2d pincite fn ref omitted this statement is rooted in the requirement that deficiency in 26_tc_526 and estate of broadhead v commissioner tcmemo_1966_26 affd 391_f2d_841 5th cir we sustained the disallowance of the deduction for state income taxes on the ground of failure of proof as to the requisite business connection interest must be attributable to a trade_or_business to be deductible which we found to be the case in polk v commissioner supra clearly this statement does not support a per se denial of the deduction of deficiency_interest in view of the fact that the court_of_appeals affirmed our decision that such interest was an ordinary_and_necessary_expense for net_operating_loss purposes it may be that the above-quoted language narrows the types of situations where the ordinary and necessary business_expense requirement of sec_162 has been satisfied indeed we are satisfied that given the source of the income_tax adjustments herein ie accounting errors in applying cash and accrual methods petitioners have satisfied any such narrow standard reise v commissioner supra cash versus accrual changes cf polk v commissioner supra involving inventory valuations we reject respondent's attack to the extent that it goes beyond the above quotation from polk and is directed against the pre- sec_163 decided cases generally concededly there is some confusion in the reasoning of the decided cases but the thrust of their bottomline conclusions is clear exceptions will be accorded to the ordinary and necessary provision of sec_162 only when there is explicit legislative indication that such a result was intended thus we agree with petitioners that there is a consistent body of pre- sec_163 case law holding that at least under limited circumstances such as were involved in standing v commissioner supra polk v commissioner supra and reise v commissioner supra deficiency_interest is a deductible business_expense under sec_162 and therefore under sec_62 see brennan megaard deducting interest on noncorporate trade_or_business tax deficiencies uncertainty exists under the new temporary regulations rev of taxation of individual sec_22 with the foregoing as background we address the critical issue before us namely the effect of sec_163 and sec_1_163-8t temporary income_tax regs fed reg date and sec_1_163-9t temporary income_tax regs which specifically denies the deduction herein claimed this case is one of first impression in this court on this issue see supra pp we note however that the court_of_appeals for the eighth circuit in 65_f3d_687 although agreeing without conclusion as to the pre- sec_163 state of the law has accepted respondent's position and held the temporary_regulation a reasonable interpretation of the statute and therefore valid the judicial history of 65_f3d_687 8th cir affg ustc par big_number aftr2d d n d revg 841_fsupp_305 d n d shows that the district_court initially entered an order on cross motions for summary_judgment holding that sec_1_163-9t temporary income_tax regs fed reg date was invalid 841_fsupp_305 d n d after further discovery the district_court entered a decision for the government on the ground that the deficiency_interest could not be found to constitute an ordinary and necessary business_expense miller v united_states ustc par big_number aftr2d d n d the court found the taxpayer chose to operate what is an obviously improper income deferral scheme in order to defer the reporting of substantial amounts of money as taxable_income id ustc at big_number aftr2d pincite6 the court_of_appeals for the continued initially we note that temporary regulations are accorded the same weight as final regulations peterson marital trust v commission102_tc_790 the regulations involved herein were promulgated pursuant to the general authority granted to the secretary_of_the_treasury by sec_7805 and not pursuant to specific legislative authority t d 1988_1_cb_80 they are therefore interpretative an interpretative_regulation is owed 'less deference than a regulation issued under a specific grant of authority to define a statutory term or prescribe a method of executing a statutory provision ' 455_us_16 quoting 452_us_247 an interpretative_regulation will be upheld if it is found to 'implement the congressional mandate in some reasonable manner' united_states v vogel fertilizer co u s pincite quoting 389_us_299 recently the supreme court summarized the standard of review as follows under the formulation now familiar when we confront an expert administrator's statutory exposition we inquire first whether the intent of congress is clear as to the precise question at issue 467_us_837 if so that is the end of the matter continued eighth circuit then held that contrary to the conclusion of the district_court the regulation was valid and as such dispositive of the taxpayers' claimed interest_deduction 65_f3d_687 8th cir because the district court's ultimate conclusion was that the interest at issue was nondeductible personal_interest the court_of_appeals affirmed ibid but if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute id pincite if the administrator's reading fills a gap or defines a term in a way that is reasonable in light of the legislature's revealed design we give the administrator's judgment controlling weight id pincite nationsbank v variable_annuity life ins co u s 115_sct_810 citations omitted sec_163 was added to the internal_revenue_code by the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the key phrase that governs the disposition of this case involves the exception from personal_interest of interest_paid or accrued on indebtedness properly allocable to a trade_or_business we have previously noted that the original version of this provision was different but that the language change was not intended to make any substantive change see supra note arguably this language in and of itself is sufficient to enable petitioners to prevail since such interest on federal_income_tax deficiencies was considered at least in situations such as that involved herein as an ordinary and necessary business_expense under predecessors of sec_162 and therefore of sec_62 by the pre- sec_163 cases a view also adopted with respect to net_operating_loss_carryovers_and_carrybacks reise v commissioner supra polk v commissioner supra standing v commissioner supra we note however that in a comparable situation dealing with the deduction of state income taxes in computing adjusted_gross_income we found sufficient ambiguity to cause us to look at the legislative_history and approve a regulation denying such a deduction see tanner v commissioner t c pincite against the foregoing background we consider the regulatory framework and legislative_history that relate to the deductibility of interest on income_tax deficiencies sec_1_163-9t temporary income_tax regs fed reg date specifically references sec_1_163-8t temporary income_tax regs by providing that interest is not personal_interest if it is paid_or_accrued on indebtedness properly allocable within the meaning of sec_1_163-8t to the conduct_of_a_trade_or_business additionally paragraph b of sec_1_163-9t temporary income_tax regs fed reg further references sec_1_163-8t temporary income_tax regs for rules for determining the allocation of interest_expense to various activities such being the case we deal first with the impact of sec_1_163-8t temporary income_tax regs noting that respondent makes only a passing reference to the regulation without advancing any argument as to its application to this case and that petitioners completely ignore it sec_1_163-8t temporary income_tax regs establishes an allocation method based on the expenditure ie the use of the debt proceeds it provides in paragraph c c allocation of debt and interest expense-- allocation in accordance with use of proceeds debt is allocated to expenditures in accordance with the use of the debt proceeds and debt proceeds and related interest_expense are allocated solely by reference to the use of such proceeds and the allocation is not affected by the use of an interest in any property to secure the repayment of such debt or interest fed reg date on this basis it can be argued that the proceeds of an individual's income_tax indebtedness cannot be considered as expended in a trade_or_business from this it would follow that sec_1_163-9t temporary income_tax regs which treats interest on income_tax deficiencies as personal_interest see infra p simply represents a specific example of the application of the expenditure method of allocation of indebtedness set forth in sec_1_163-8t temporary income_tax regs and is therefore valid the question to be resolved is whether sec_7805 provides a sufficient basis to justify the application of the expenditure method of allocation set forth in sec_1 8t c temporary income_tax regs to the factual situation involved herein whatever the merits of such method of allocation may be in other contexts we do not think that the secretary_of_the_treasury should be entitled to use the authority conferred by sec_7805 to construct a formula which excludes an entire category of interest_expense in disregard of a business connection such as exists herein such a result discriminates against the individual who operates his or her business as a proprietorship instead of in corporate form where the limitations on the deduction of personal_interest would not apply see brennan megaard supra pincite we are not persuaded that we should view the category of income_tax deficiencies as simply an incidental example which unfortunately falls within the broad spectrum of indebtedness to which the application of the expenditure method of allocation would be appropriately applied a situation which in and of itself might not be sufficient to invalidate the regulation see 306_f2d_824 2d cir 100_tc_6 nor do we think that the reasonableness of the expenditure method of allocation as applied to the facts herein can be supported by the fact that the secretary chose the expenditure method after considering a pro_rata apportionment method of allocation that might have produced a different result in respect of interest on business-related income_tax deficiencies but which the secretary viewed as involving practical and theoretical problems at the same time conceding that such problems would not necessarily preclude the adoption of a pro_rata apportionment method in the future t d 1987_2_cb_47 the fact of the matter is that any method of allocation would present similar problems in its application sec_1_163-8t and sec_1 9t temporary income_tax regs are themselves stark testimony as to the validity of this observation but this factor should not in and of itself justify the selection of a method at least to the extent that its application produces an unreasonable result moreover we are not convinced that the reach of sec_1_163-8t temporary income_tax regs necessarily provides a sufficient basis for validating under all circumstances the specific provision of sec_1_163-9t temporary income_tax regs thus sec_1_163-8t temporary income_tax regs fed reg date defines personal_expenditure to mean an expenditure that is not a business expenditure and sec_1_163-8t temporary income_tax regs fed reg date provides ii debt assumptions not involving cash disbursements if a taxpayer incurs or assumes a debt in consideration for the sale or use of property for services or for any other purpose or takes property subject_to a debt and no debt proceeds are disbursed to the taxpayer the debt is treated for purposes of this section as if the taxpayer used an amount of the debt proceeds equal to the balance of the debt outstanding at such time to make an expenditure for such property services or other purpose under this provision it would appear permissible to analyze the elements of the income_tax indebtedness to determine whether its imputed expenditure is properly allocable to business activity indeed such an interpretation would be consistent with the overall legislative purpose in enacting sec_163 namely to end the deduction for interest incurred to fund consumption expenditures s rept pincite 1986_3_cb_804 h conf rept at ii-154 1986_3_cb_154 to conclude that an income_tax deficiency is ipso facto a consumption expenditure begs the issue thus aside from our conclusion that the regulatory provisions contained in sec_1_163-8t temporary income_tax regs are unreasonable as applied to the facts herein it is possible to conclude that the provisions are sufficiently elliptical so that the validity of sec_1_163-9t temporary income_tax regs can in any event be appropriately independently determined accordingly we turn our attention to that task sec_1_163-9t temporary income_tax regs provides interest relating to taxes-- i in general except as provided in paragraph b iii of this section personal_interest includes interest-- a paid on underpayment of individual federal state or local_income_taxes regardless of the source of the income generating the tax_liability the only legislative_history of sec_163 which directly addresses the issue involved herein is the conference committee report which states under the conference agreement personal_interest is not deductible personal_interest is any interest other than interest incurred or continued in connection with the conduct_of_a_trade_or_business other than the trade_or_business of performing services as a n employee investment_interest or interest taken into account in computing the taxpayer's income or loss from passive activities for the year personal_interest also generally includes interest on tax deficiencies h conf rept at ii-154 1986_3_cb_1 the general explanation of the tax_reform_act_of_1986 elaborates on this statement by providing as follows personal_interest also includes interest on underpayment of individual federal state or local_income_taxes notwithstanding that all or a portion of the income may have arisen in a trade_or_business because such taxes are not considered derived from the conduct of a trade or businessdollar_figure _______ personal_interest does not include interest on taxes other than income taxes that are incurred in connection with a trade_or_business for the rule that taxes on net_income are not attributable to a trade_or_business see sec_1_62-1 relating to nondeductibility of state income taxes in computing adjusted_gross_income staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print were it not for the foregoing we would have been inclined to conclude that the provisions of sec_163 standing alone would not have provided a sufficient basis for upholding the regulation we so state because we have consistently been reluctant to conclude that congress overruled existing case law when the statutory language does not compel such a conclusion and congress has not otherwise expressly indicated that such a result should ensue see 50_tc_536 ndollar_figure cf stephenson trust v commissioner 81_tc_283 see also reise v commissioner t c pincite compare 49_tc_695 discussing the situation where after congress imposed a specific limitation on the amount of deductible charitable_contributions congress made clear by statutory provision that such limitation applied as well to the nondeductibility of charitable_contributions as ordinary and necessary business_expenses under sec_23 of the internal_revenue_code_of_1939 our reluctance is reinforced by the fact that the conference committee report makes it clear at the outset that personal_interest does not include interest incurred or continued in connection with a trade_or_business h conf rept supra at ii-154 c b vol pincite see also s rept pincite 1986_3_cb_1 this provides a broad context in which to evaluate the impact of the exception for interest on an indebtedness allocable to the business id we first address the language of the conference committee report respondent argues that the word generally was intended only to permit deduction of interest on past-due business taxes such as sales and excise_taxes which the regulations specifically exclude from the definition of personal_interest see sec_1_163-9t temporary income_tax regs fed reg date on this basis respondent concludes that sec_1_163-9t temporary income_tax regs is reasonable and that additional proof of reasonableness is provided by the statement in the joint_committee staff explanation see supra p this approach is also articulated by the court_of_appeals for the eighth circuit in 65_f3d_687 8th cir holding the temporary_regulation valid we think both respondent and the court_of_appeals for the eighth circuit overlook the use of the word deficiencies in the sentence in the conference committee report that word has had a long-established and well-known meaning it has been described as a term of art 74_tc_1097 which describes deficiency as a term of art represented by statutory definition as the amount by which the income gift or estate_tax due under the law exceeds the amount of such tax_shown_on_the_return see also 101_tc_551 chabot j dissenting moreover in cases too numerous to cite the word deficiency has been treated as embodying such a definition and has consequently acquired a fixed and settled meaning such being the case we have every reason to assume that the conference committee used the word in that sense see 263_us_179 104_tc_13 supplemented by 104_tc_417 cf 438_us_531 congress thus employed terminology that evokes a tradition of meaning in short we think that when the conference committee used the phrase tax deficiencies it was referring to amounts due by way of income estate_and_gift_taxes in this context the word generally in the conference committee report takes on a significant meaning it signals that not all interest relating to income_tax etc deficiencies are included in personal_interest the logical explanation for what is excluded by generally is such interest that constitutes an ordinary and necessary business_expense and is therefore allocable to an indebtedness of a trade_or_business within the meaning of the exception clause of sec_163 to adopt respondent's position would require us to substitute the word always for generally and to expand the interpretation of the word deficiencies beyond its accepted meaning to encompass taxes other than income etc taxes in order to account for_the_use_of the word generally by way of contrast our interpretation accepts the established meaning of deficiencies and gives effect to generally without modification nor do we think our view is negated by the rationale advanced by both respondent and the court_of_appeals for the eighth circuit that in the case of an individual income_tax etc the payment of deficiencies and therefore of the interest thereon is always a personal obligation that is equally true of the obligation to pay interest on sales and excise_taxes imposed upon a business conducted as a sole proprietorship--interest that is excluded by regulation sec_1_163-9t temporary income_tax regs nor can respondent's position be salvaged by the joint_committee staff explanation such a document is not part of the legislative_history although it is entitled to respect e g 98_tc_203 see also 765_f2d_665 7th cir affg tcmemo_1984_55 livingston what's blue and white and not quite as good as a committee report general explanations and the role of 'subsequent' tax legislative_history amer j tax policy where there is no corroboration in the actual legislative_history we shall not hesitate to disregard the general explanation as far as congressional intent is concerned in this connection we also note that the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 was enacted on oct continued see 965_f2d_1038 ndollar_figure 11th cir affg 95_tc_525 89_tc_357 affd 883_f2d_1350 7th cir see also livingston supra pincite the blue_book is on especially weak ground when it adopts anti-taxpayer positions not taken in the committee reports given the clear thrust of the conference committee report the general explanation is without foundation and must fall by the wayside to conclude otherwise would elevate it to a status and accord it a deference to which it is simply not entitled respondent further argues that congress has failed to express dissatisfaction with the regulation in subsequent legislative actions in and according to 440_us_472 this is one element to consider in determining the reasonableness of a regulation however we do not believe the legislative action discussed by respondent is the type contemplated by the supreme court the first action is the enactment of the amendment to sec_163 on date which was less than a year after the issuance of the regulation on date and which as we have continued during the 99th congress whereas the general explanation was published on date during the 100th congress thus the general explanation is not even entitled to the respect it might otherwise be accorded if it had been prepared for the congress which enacted sec_163 see also lawson v commissioner tcmemo_1994_286 at n previously pointed out see supra note made no substantive change besides the implication from the fact that the regulation was only temporary months is a relatively short_period of time for considering its impact the second action is a proposal of the senate_finance_committee to amend sec_163 by eliminating the deduction for corporate taxpayers of interest on income_tax deficiencies in explaining the proposed change_of law the committee states individuals are not permitted to deduct personal_interest for this purpose personal_interest includes interest on underpayment of the individual's income taxes even if all or a portion of the individual's income is attributable to a trade_or_business cong rec s15711 date first this statement is not reliable evidence of congressional approval considering that it is only a proposal entered into the senate record and that the provision was not approved by congress nor is there any indication that the house of representatives even reviewed the proposal furthermore the proposed amendment contains an express restriction on the deductibility of deficiency_interest which shows that congress knew how to restrict the deductibility of interest if it so intended one final comment suppose that the only income reported on the return of petitioners had been schedule c income from carrier communications and that the entire deficiency related to the type of errors that the courts have previously concluded were expected to occur in the ordinary course of business e g polk v commissioner supra it would constitute an unrealistic application of our tax laws to conclude that the interest on such deficiency is not attributable to an indebtedness properly allocable to a trade_or_business under sec_163 in the absence of clear legislative intent that such a result is required yet such is the inescapable consequence of adopting respondent's position in light of the foregoing and with all due respect to the court_of_appeals for the eighth circuit we hold that as applied to the circumstances involved herein sec_1 9t b i a temporary income_tax regs constitutes an impermissible reading of the statute and is therefore unreasonable accordingly we further hold that the interest involved herein is interest on indebtedness properly allocable to a trade_or_business and therefore excluded from personal_interest under sec_163 in so holding we emphasize that there will be situations where a federal_income_tax deficiency will not be as narrowly focused as is the case herein and therefore interest_paid on the deficiency may not be said to constitute an ordinary and necessary business_expense allocable within the meaning of sec_163 indeed the situation in miller v united_states ustc par big_number aftr2d d n d affd 65_f3d_687 8th cir which the district_court described as an obviously improper income deferral scheme see supra note can be said to fall within the latter category in order to take into account mathematical corrections encompassed by the stipulation of the parties decision will be entered under rule reviewed by the court swift jacobs wright parr wells chiechi and vasquez jj agree with this majority opinion foley j concurs in the result only swift j concurring two significant facts are clear and undisputed in this case under the express language of sec_163 if an interest_expense is properly allocable to a trade_or_business then under that statute the interest_expense is deductible and the interest_expense at issue herein arose from in connection with and is allocable to petitioners’ business accordingly the interest_expense should be deductible under respondent’s regulation and position herein petitioners’ interest_expense is not deductible regardless of the fact that it was clearly incurred by petitioners in connection with and that it is undisputably allocable to petitioners’ business respectfully respondent’s regulation and position herein should be rejected as an erroneous attempt to redefine the substantive provision of sec_163 i reiterate and emphasize that the statute speaks for itself thereunder at the least if an interest_expense clearly relates to and is allocable to a taxpayer’s business it is deductible respondent’s regulation may provide reasonable methods for allocating interest between a taxpayer’s business and personal activities but if there is no question as to what an item of interest_expense relates to and is allocable to then the statute is clear and if the expense relates to the taxpayers’ business the statute allows the deduction because sec_1_163-9t temporary income_tax regs fed reg date in the context of a sole_proprietorship provides that regardless of that fact an interest_expense is not deductible respondent’s regulation should be considered invalid the statute mandates an allocation and allows a deduction for interest_expense related to a taxpayer’s business respondent’s regulation in the situation of a sole_proprietor would leave nothing to be allocated further respondent’s position herein and her regulation under sec_1_163-9t temporary income_tax regs fed reg date is inconsistent with the specific allocation rule provided under sec_1_163-8t temporary income_tax regs fed reg date with regard to the frequent situations where no loan proceeds are involved in the underlying transaction or activity namely where the seller or provider of goods or services provides the financing to the taxpayer or where the transaction involves interest_expenses associated with the mere extension of credit not the provision of funds sec_1 8t c ii temporary income_tax regs provides as follows if a taxpayer incurs or assumes a debt in consideration for the sale or use of property for services or for any other purpose or takes property subject_to a debt and no debt proceeds are disbursed to the taxpayer the debt is treated for purposes of this section as if the taxpayer used an amount of the debt proceeds equal to the balance of the debt outstanding at such time to make an expenditure for such property services or other purpose emphasis added the above regulation simply provides that in the many situations where financing or credit transactions do not involve the disbursement of any loan proceeds but do involve the extension of credit and interest charges or expenses therefor the interest_expenses are to be allocated between the taxpayer’s business and personal activity based on the nature of the particular underlying activity giving rise to the extension of credit under sec_1_163-8t temporary income_tax regs even though no loan proceeds were disbursed to petitioners by the government credit was extended to petitioners by the government and petitioners were charged interest with regard thereto because the underlying activity in question in this case giving rise to the tax_deficiency and to the government’s extension of credit to petitioners undisputedly relates to petitioners’ business under sec_1_163-8t temporary income_tax regs the interest_expense in question should be treated as allocable to petitioners’ business and as deductible under the statute colvin and laro jj agree with this concurring opinion laro j concurring i agree with the majority opinion i write separately however to emphasize the invalidity of sec_1_163-9t temporary income_tax regs fed reg date for reasons additional to those stated by the majority before the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 this and other courts allowed an individual to deduct interest on his or her income_tax_liability as a business_expense under sec_62 and sec_162 see eg 28_tc_789 affd 259_f2d_450 4th cir or a nonbusiness itemized_deduction sec_163 thus the courts allowed an individual to compute adjusted_gross_income agi under sec_62 by deducting deficiency_interest that was an ordinary_and_necessary_expense under sec_162 irrespective of the provisions of sec_163 and independent of whether the individual itemized his or her deductions see generally bittker lokken federal taxation of income estates and gifts par pincite 2d ed since even in the absence of sec_163 interest attributable to business or profit-oriented transactions would be deductable under sec_162 or sec_212 the principal function of sec_163 is to permit the deduction of interest on consumer debt the courts also allowed an individual to deduct deficiency_interest that was an ordinary and necessary business_expense under sec_162 in order to compute a net_operating_loss nol under sec_172 31_tc_412 affd 276_f2d_601 10th cir the commissioner disagrees with the courts' view according to her interest on an income_tax_liability attributable to a whether the interest was deductible as a business_expense or a nonbusiness itemized_deduction depended on the character of the income_tax_liability business is not deductible by an individual in computing agi in revrul_58_142 1958_1_cb_147 the commissioner stated that an individual's payment of state income taxes interest on state and federal income taxes and litigation expenses related to these taxes was not attributable to a trade_or_business even if these expenses were related to business income or deductible under sec_212 the commissioner ruled that these state income taxes interest on state and federal income taxes and litigation expenses were not deductible from gross_income in computing agi under former sec_62 the commissioner also ruled that these state income taxes interest on state and federal income taxes and litigation expenses did not generate an nol under sec_172 the commissioner's ruling in revrul_58_142 supra with respect to agi was based on former sec_1_62-1 proposed income_tax regs fed reg date which provides to be deductible for the purposes of determining adjusted_gross_income expenses must be those directly and not those merely remotely connected with the conduct_of_a_trade_or_business for example taxes are deductible in arriving at adjusted_gross_income only if they constitute expenditures directly attributable to a trade_or_business or to property from which rents or royalties are derived thus property taxes paid_or_incurred on real_property used in a trade_or_business are deductible but state taxes on net_income are not deductible even though the taxpayer's income is derived from the conduct_of_a_trade_or_business the commissioner's ruling with respect to the nol was primarily based on this court's decisions in 26_tc_526 and 22_tc_1370 in maxcy v commissioner supra pincite the court held that the taxpayer failed to prove that he could compute an nol by deducting from his gross_income a claimed business_expense of interest on underpayments of personal income_tax in aaron v commissioner supra pincite the court sustained the commissioner's determination that the taxpayer could not compute an nol by deducting the state income taxes that he claimed were related to his business income according to the court the phrase attributable to meant that an expense had to bear a direct relation to the individual's business id in revrul_70_40 1970_1_cb_50 the commissioner reconsidered and reversed her position in revrul_58_142 supra insofar as it held that state income taxes deficiency_interest and litigation expenses related to a taxpayer's business income were nondeductible nonbusiness expenses for purposes of determining an nol prior to her reconsideration this and other courts had consistently rejected that position first in standing v commissioner supra pincite this court held that the taxpayer's deficiency_interest and professional fees were deductible as business_expenses under sec_22 and sec_2 at the same time the commissioner reaffirmed her view that these expenses were not deductible in computing agi the commissioner explained her inconsistency in these two views by noting that the legislative_history of sec_172 contained no language comparable to the language in the legislative_history of former sec_62 which stated that expenses deductible in arriving at agi must be directly incurred in carrying_on_a_trade_or_business and that state income taxes are not directly incurred revrul_70_40 1970_1_cb_50 a a of the code in arriving at agi in standing the taxpayer was the sole_proprietor of two businesses the commissioner audited the taxpayer's through individual income_tax returns and the taxpayer retained an attorney and an accountant to assist him in the audit the taxpayer and the commissioner settled the matter substantially_all of the agreed-upon deficiencies were proximately related to the taxpayer's businesses the taxpayer later claimed a business deduction for the deficiency_interest and the professional fees incurred with respect to the deficiencies the commissioner disallowed these expenses as business deductions from gross_income mainly because the expenses had no connection with the taxpayer's business we disagreed we held that the interest and the fees were ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on the taxpayer's trade_or_business within the meaning of sec_23 of the code standing v commissioner supra pincite the court_of_appeals for the fourth circuit affirmed our decision allowing these deductions commissioner v standing f 2d pincite sec_22 of the code provides that agi equals gross_income less deductions allowed by sec_23 which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee sec_23 of the code allows for the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the language of sec_22 and sec_23 is essentially verbatim with the language of sec_62 and sec_162 respectively subsequently in polk v commissioner supra pincite this court held that interest on an income_tax deficiency stemming from the commissioner's revaluation of the taxpayer's livestock inventory was deductible as a business_expense for purposes of computing an nol in so holding this court stated that the case was clearly controlled by standing polk v commissioner supra pincite we also stated that the deficiency_interest was deductible as a business_expense because the deficiency arose in connection with the taxpayer's business and was proximately related thereto and that the same must be said of the interest_paid thereon id pincite we distinguished 26_tc_526 on which the commissioner relied by concluding the opinion in that case includes the following p the burden is on the taxpayer to demonstrate the clear allowability of the deduction this burden he has failed to carry in the instant case however as in standing supra the taxpayer's burden is clearly and fully met we have carefully reexamined the problem and we see no occasion to depart from the reasoning and principles established by the court_of_appeals for the fourth circuit and by this court in standing polk v commissioner supra pincite on appeal the court_of_appeals for the tenth circuit agreed that these amounts were deductible commissioner v polk f 2d pincite according to the court a taxpayer may compute an nol by deducting deficiency_interest from gross_income as a business_expense if the interest is an ordinary_and_necessary_expense incurred in the operation of the business the court stated that the assessment of additional income taxes related to the valuation of livestock is ordinary and necessary to the conduct of a livestock business because people may disagree on the value of livestock id pincite shortly thereafter this court reached a result consistent with polk and standing in our court-reviewed opinion in 35_tc_571 affd 299_f2d_380 7th cir we held in reise that state income taxes deficiencies in state income taxes interest on state and federal income taxes and litigation expenses relating primarily to an individual's business income were deductible as ordinary and necessary business_expenses in computing an nol_carryback we carefully reviewed the relevant statutes the legislative_history the administrative interpretations of these provisions and the caselaw including polk standing maxcy and aaron we concluded that standing and polk are sound and correct and aaron is not id pincite we applied the rationale of polk and standing and we overruled aaron as an improper and incorrect construction of sec_122 of the code id pincite this and other courts have steadfastly followed the judicial reasoning that we enunciated in reise polk and standing indeed in estate of broadhead v commissioner t c memo affd 391_f2d_841 5th cir we were obliged to distinguish standing in holding that the taxpayer could not claim a business_expense deduction for interest on his federal the text of sec_122 of the code is virtually identical to the text of sec_172 income_tax deficiencies because he failed to show that the deficiencies were related to his business income similarly in 45_tc_145 affd per curiam 363_f2d_36 4th cir we were obliged to distinguish standing in refusing to allow a deduction for state income taxes under former sec_62 we reasoned that whereas former sec_62 was silent on the deductibility of interest and legal expenses attributable to the underpayment of business income former sec_62 and its legislative_history clearly barred an individual from deducting the state income taxes on business income it is with this backdrop that i proceed to address the validity of the regulations at hand the commissioner claims that she validly prescribed sec_1_163-9t temporary income_tax regs fed reg date based on the legislative_history of sec_163 and the staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print the bluebook the joint_committee of taxation for the 100th congress joint_committee consisted of five senators and five members of the house of representatives the bluebook at ii the bluebook was prepared by the staff of the joint_committee in consultation with the staffs of the house ways_and_means_committee and the senate_finance_committee letter from david h brockway chief of staff to the hon dan rostenkowski chairman and the hon lloyd bentsen vice-chairman id at xvii according to mertens law of federal income_taxation sec_3 pincite the purpose of the blue_book is to provide in one volume a compilation of the legislative_history of a piece of tax legislation while the document is most continued according to her the congress enacted sec_163 in part to prohibit an individual from deducting interest on an income_tax_liability attributable to his or her trade_or_business i disagree first there is no reason to resort to the legislative_history of sec_163 a statute speaks for itself and its legislative_history should be sought to embellish the text only when the meaning of the words therein are inescapably ambiguous 469_us_70 n see also 337_us_55 the relevant text of sec_163 reads in the case of a taxpayer other than a corporation no deduction shall be allowed under this chapter for personal_interest paid_or_accrued during the taxable_year the term personal_interest means any interest other than-- interest_paid or accrued on indebtedness properly allocable to a trade_or_business sec_163 and a this text is not ambiguous interest_paid on a debt that is properly allocable to a trade_or_business is not personal_interest under sec_163 given the clarity of this text the beginning and end of our inquiry should be the statutory text and we should apply the plain and common meaning of the continued helpful as a handy reference volume it also gives some guidance where the blue book's explanation differs from that in a conference_report it may serve to alert the reader that a technical correction is needed to reconcile the views emphasis added statute tva v hill 437_us_153 310_us_534 as the united_states supreme court has said canons of construction are no more than rules of thumb that help courts determine the meaning of legislation and in interpreting a statute a court should always turn first to one cardinal canon before all others we have stated time and time again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there when the words of a statute are unambiguous then this first canon is also the last judicial inquiry is complete 503_us_249 citations and quotation marks omitted although a plain reading of the statute is ordinarily conclusive i recognize that a clear legislative intent that is contrary to the text may sometimes lead to a different result indeed the commissioner has done just that with respect to the term properly allocable the commissioner prescribed sec_1_163-8t temporary income_tax regs to determine the amount of interest that is properly allocable to a trade_or_business sec_1_163-9t temporary income_tax regs fed reg date sec_1_163-8t i a b and c ii temporary income_tax regs fed reg date provides that interest is properly allocable to a trade_or_business to the extent that the proceeds of the underlying debt are traceable to an expenditure in connection with the conduct of any trade_or_business but for sec_1_163-9t temporary income_tax regs fed reg date there should be no dispute that petitioners may deduct their deficiency_interest because the interest is connected to the federal income taxes that they must pay on their business income 103_tc_345 an expense is incurred in connection with the conduct_of_a_trade_or_business if it is associated with or logically related 31_tc_412 deficiency_interest deductible as a business_expense because the deficiency arose in connection with the taxpayer's business and was proximately related thereto and that the same must be said of the interest_paid thereon affd 276_f2d_601 10th cir see also 35_tc_571 and the cases cited therein affd 299_f2d_380 7th cir 447_us_102 see also 96_tc_895 only unequivocal evidence of legislative purpose in the history to a statute may override the plain meaning of the words therein i find no clear and unequivocal legislative intent that would support the commissioner's taking a position in sec_1_163-9t temporary income_tax regs that is inconsistent with the statute the conference_report to the tra states that personal_interest is any interest other than interest incurred or continued in connection with the conduct_of_a_trade_or_business other than the trade_or_business of performing services as an employee investment_interest or interest taken into account in computing the taxpayer's income or loss from passive activities for the year h conf rept at ii-154 c b vol pincite see also s rept pincite c b vol pincite although the conference_report further states that personal_interest also generally includes interest on tax deficiencies h conf rept at ii-154 c b vol pincite i agree with the majority that this reference is to tax deficiencies that are not business related i do not believe that the congress meant to change sub silentio the pre-existing judicial view that interest on income_tax deficiencies attributable to a trade_or_business is deductible i conclude that the disallowance for personal_interest in sec_163 relates only to interest not qualifying as a trade_or_business expense under sec_62 or sec_162 my conclusion is not changed by the broad interpretation given to sec_163 by the joint_committee in the bluebook i give little weight to this broad interpretation 33_f3d_1174 9th cir 973_f2d_1468 9th cir the bluebook is not legislative_history it was written after the enactment of the tra see flood v united_states supra pincite 764_f2d_322 ndollar_figure 5th cir affg tcmemo_1983_197 mertens law of federal income_taxation sec_3 pincite it was not approved by the congress before its release see 765_f2d_665 7th cir affg tcmemo_1984_55 it does not comport with the text of sec_163 or the legislative_history thereunder i recognize that both the united_states supreme court and this court have relied on the blue_book see eg fpc v memphis light gas water div 411_us_458 88_tc_769 affd in part and revd in part 856_f2d_1158 8th cir and that it is entitled to great respect estate of hutchinson v commissioner supra pincite mcdonald v commissioner supra pincite n all the same we should not be bound by statements in the bluebook that are unsupported by and contrary to sec_163 and its legislative_history the nuts and bolts of this case is that the commissioner continues to disagree with the pre-tra judicial view that an individual engaged in a trade_or_business may deduct from gross_income the amount of interest on a federal_income_tax liability that is attributable to his or her business thus the commissioner prescribed her position into sec_1_163-9t temporary income_tax regs under the guise of the tra's amendments to sec_163 sec_1_163-9t temporary income_tax regs is inconsistent with sec_163 the nondeductibility of personal_interest does not apply to interest on a federal_income_tax liability that is properly allocable to a trade_or_business sec_163 interest on a federal_income_tax liability that is properly allocable to a trade_or_business is deductible under sec_162 if the incurrence of the interest is ordinary and necessary to the trade_or_business if the congress had intended to disallow any deduction for deficiency_interest that was an ordinary and necessary business_expense under sec_162 the congress would have said so instead the congress clearly stated that personal_interest does not include interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee sec_165 because the commissioner's prescription of sec_1_163-9t temporary income_tax regs is inconsistent with the statute and is not within the legislature's revealed design for the tra's amendments to sec_163 nationsbank v variable_annuity life ins co u s 115_sct_810 i concur in the majority's holding that it is outside the bounds of her regulatory authority under sec_7805 sec_1_163-9t temporary income_tax regs is invalid accord 89_tc_165 stephenson trust v commissioner 81_tc_283 see 58_f3d_413 9th cir affg 98_tc_457 swift wright parr and vasquez jj agree with this concurring opinion i note that the commissioner's position in the instant case is inconsistent with a recent administrative position of hers in revrul_92_29 1992_1_cb_20 the commissioner modified revrul_70_40 1970_1_cb_50 to state that sec_62 allows an individual to deduct litigation expenses_incurred in determining state and federal income taxes on income derived from his or her trade_or_business the recent ruling also states that an individual may deduct the portion of a tax preparation fee that is attributable to his or her sole-proprietor business given the commissioner's position with respect to these litigation expenses and tax preparation fees i am unable to fathom why she continues to believe that the interest on a tax_deficiency that is allocable to a trade_or_business is not also deductible ruwe j dissenting i disagree with the majority for reasons already well stated by the court_of_appeals for the eighth circuit in 65_f3d_687 8th cir since there is no need to repeat those reasons i shall confine myself to addressing several aspects of the majority opinion not addressed in miller first i do not believe that the conference committee's use of the word generally supports the majority's reasoning the conference committee report states personal_interest also generally includes interest on tax deficiencies h conf rept at ii-154 1986_3_cb_1 the majority seizes upon the word generally and reasons that congress could not have intended to declare that all interest on income_tax deficiencies is personal_interest however in the conference committee report the word generally modifies tax deficiencies not income_tax deficiencies the term tax deficiencies which also includes estate and gift_tax deficiencies is obviously broader than the term income_tax deficiencies congress statutorily excluded some interest on tax deficiencies from the personal_interest definition by specifically providing in sec_163 that interest on estate_taxes imposed by sec_2001 is in certain circumstances not personal_interest therefore the use of the word generally in the conference committee report was both technically correct and consistent with the regulation's holding that all interest on individual income_tax deficiencies is personal_interest indeed use of the word generally indicates that allowing interest on a tax_deficiency would be an exception to the norm such as provided for by sec_163 and would not include the very common situation where an income_tax deficiency is based on adjustments to items reported on an individual's schedule c second the body of case law relied upon by the majority found its genesis to a large extent in the failure of sec_22 of the internal_revenue_code_of_1939 to directly address whether an individual was entitled to deduct interest on an income_tax deficiency attributable to a trade_or_business and the lack of legislative_history and regulations on the subject see 259_f2d_450 4th cir affg 28_tc_789 however in 45_tc_145 affd 363_f2d_36 4th cir where we held that an individual taxpayer was not allowed to deduct state individual income taxes as a business_expense we observed in reaching its conclusion in standing the court pointed out that neither the committee reports nor the regulations with respect to sec_22 specifically mentioned interest on tax deficiencies with respect to business income or legal expenses_incurred in contesting such deficiencies the same cannot be said of course with respect to state income taxes as pointed out hereinabove both the committee reports and the regulations specifically state that state income taxes even though incurred as a result of business profits are not deductible in computing adjusted_gross_income like the situation presented to us in tanner both the legislative_history and contemporaneous regulations support a holding that the interest_paid on petitioners' late income_tax payment constitutes nondeductible personal_interest third the majority expresses concern that the regulation in issue discriminates against the individual who operates his or her business as a proprietorship instead of in corporate form where the limitations on the deduction of 'personal interest' would not apply see majority op p the short answer to this is that congress when it enacted sec_163 disallowing personal_interest excluded corporate taxpayers from its provisions surely the majority does not question congress' authority to allow corporations which are treated as separate taxable entities to deduct items that individuals may not but if the majority is concerned about discrimination it should observe that the result it reaches produces an even greater disparity of treatment between individual taxpayers while the majority would allow a business deduction for interest on income_tax deficiencies attributable to adjustments to proprietorship income_interest on individual tax deficiencies attributable to businesses operated as partnerships and subchapter_s_corporations is not deductible as a business_expense thus even for taxable years ending prior to the effective date of sec_163 it has been held that interest on an individual's income_tax deficiency attributable to adjustments to the income of a partnership or an s_corporation was not deductible as a business_expense by an individual partner or shareholder true v united_states 35_f3d_574 10th cir affg without published opinion1 ustc par big_number aftr2d d wyo consistent treatment of individual taxpayers can be best achieved by recognizing that interest on individual income_tax deficiencies is personal_interest regardless of whether the adjustment giving rise to the deficiency pertains to a proprietorship a partnership or an s_corporation an individual’s income_tax_liability is based on an amalgamation of income derived from all sources and deductions credits exclusions exemptions filing_status income bracket and other considerations income from an unincorporated business is merely one of the many components necessary to determine what is still in essence a tax on an individual's personal accessions to wealth from whatever source derived see 366_us_213 interest on a individual's income_tax_liability represents a personal_expense because the underlying tax obligation is personal see miller v united_states supra pincite hamblen chabot cohen gerber halpern and beghe jj agree with this dissent a copy of the unpublished opinion of the court_of_appeals for the tenth circuit in true v united_states that appears pincite aftr2d is appended although citation of unpublished opinions of the court_of_appeals for the tenth circuit remains unfavored unpublished opinions may now be cited if the opinion has persuasive value on a material issue and a copy is attached to the citing document see general order of date suspending 10th cir rule appendix jean d true h a true jr h a true iii karen s true diemer d true susan l true david l true melanie a true plaintiffs- appellants v u s defendant-appellee u s court_of_appeals tenth circuit no date district_court aftr 2d affirmed decision for govt moore circuit judge order and judgment before moore seth and tacha circuit judges plaintiffs in these consolidated cases appeal from a summary_judgment motion in favor of the government they seek an income_tax refund claiming the irs improperly calculated their alternative_minimum_tax they contend the correct computation permits them to fully deduct as a business_expense interest_paid on income_tax deficiencies relating to their various business entities according to their treatment of the interest plaintiffs owe no alternative_minimum_tax finding no legal support for that position we affirm h a true jr his wife and three of their children are owners of numerous ranching and energy-related businesses operated as partnerships_and_s_corporations in the irs advised taxpayers to pay disputed tax deficiencies and associated interest because after interest on most tax deficiencies would not be fully deductible accordingly in plaintiffs the business owners and their spouses paid for various previous tax years contested taxes and penalty interest relating nearly exclusively to their businesses on their this order and judgment is not binding precedent except under the doctrines of law of the case res_judicata and collateral_estoppel the court generally disfavors the citation of orders and judgments nevertheless an order and judgment may be cited under the terms and conditions of the court's general order filed date 151_frd_470 mr true died during the course of this litigation as personal_representatives of his estate his wife and the three of his children involved in this case have been substituted as parties for mr true individual income_tax returns plaintiffs fully deducted these interest payments from gross_income as a business_expense the irs disallowed these above_the_line deductions but allowed plaintiffs to deduct the interest below_the_line from their adjusted gross incomes the irs's treatment of the interest payments did not change plaintiffs' regular_tax_liability but created alternative_minimum_tax liability which plaintiffs believed they did not owe plaintiffs paid the disputed alternative_minimum_tax and associated interest they sought a refund of this money from the irs which denied the claim and then filed this action in the district_court on cross-motions for summary_judgment the district_court granted judgment to the government the district_court determined the tax code classifies the interest payments as a personal rather than a business_expense the court asserted a sole_proprietor could deduct this interest as a personal business_expense however unlike the situation with sole proprietorships partnerships_and_s_corporations are separate entities from partners and shareholders for the purpose of characterizing income and deducting business_expenses therefore if the interest payments are a business_expense the deduction would occur on the partnership or corporate level before the determination of the distributive shares of the businesses' incomes plaintiffs must endure the consequences of their choice of business form because they own shares of partnerships_and_s_corporations their interest payments are personal deductions plaintiffs argue they have no alternative_minimum_tax liability they claim the interest payments represent a business_expense because the complexity of income_tax laws creates legitimate disputes about the amount of tax owed and thus deficiency_interest is an ordinary_and_necessary_expense of operating a business they argue when deficiency_interest is deducted as a business_expense from gross_income to arrive at adjusted_gross_income the staring point for calculating alternative_minimum_tax no alternative_minimum_tax liability occurs to support their contention the interest constitutes a business_expense plaintiffs argue a sole_proprietor could deduct this interest as a business_expense therefore equity demands partners and s_corporation shareholders receive the same tax treatment pointing to cases involving legal fees and employee_benefits plaintiffs assert partners may deduct personally-paid partnership-related expenses as business_expenses furthermore because partnerships_and_s_corporations pass their tax_liability the court noted the irony that the corporations and partnerships cannot deduct the interest payments because they have no obligation to pay taxes or interest on tax deficiencies onto their owners rather than pay taxes themselves plaintiffs point out these entities cannot account for deficiency_interest in determining distributable income the partners and shareholders therefore may deduct deficiency_interest attributable to the entities as a business_expense on their individual returns the government argues the interest payments are a personal rather than a business_expense partnerships_and_s_corporations are entities separate from their owners for the purposes of calculating income and deductions therefore if the interest represents a business_expense the expense and deduction belong to the partnership or corporate entities however because partnerships_and_s_corporations have no federal_income_tax liability they bear no responsibility for interest on unpaid taxes and thus they cannot consider penalty interest a business_expense the government adds contrary to the district court's conclusion sole proprietors generally cannot deduct deficiency_interest as a business_expense because deficiency_interest does not constitute an ordinary_and_necessary_expense of operating a business penalty interest constitutes the cost of not paying the correct amount of taxes and not the cost_of_producing the taxable_income therefore a sole_proprietor like an employee cannot deduct this interest as a business_expense and neither can partners and s_corporation shareholders we review de novo a grant of summary_judgment 4_f3d_858 10th cir citation omitted summary_judgment is appropriate if no genuine issue of material fact exists and the moving party is entitled to judgment as a matter of law fed r civ p c the alternative_minimum_tax imposes additional income taxes on individual taxpayers for whom a portion of their alternative_minimum_taxable_income exceeds their regular_tax_liability sec_55 adjusted_gross_income serves as the starting point for calculating alternative_minimum_taxable_income and thus the alternative_minimum_tax sec_55 to determine adjusted_gross_income a taxpayer lessens gross_income by several above_the_line deductions including allowable deductions attributable to a trade_or_business carried on by the taxpayer if the trade_or_business does not amount to the taxpayer's services as an employee sec_62 the code defines business_expenses as all the ordinary and necessary the government goes on to contend an individual taxpayer can never deduct deficiency_interest from gross_income as a business_expense citations to the tax code refer to the amended provisions of the code effective in expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 an individual taxpayer reduces adjusted_gross_income by enumerated items including a limited amount of qualified_interest as part of the computation of alternative_minimum_taxable_income sec_55 e d e the denouement of these statutory machinations is a taxpayer calculating alternative_minimum_tax liability can fully deduct interest that constitutes a business_expense however he or she cannot fully deduct any other interest to the extent it exceeds the cap on qualified_interest the deficiency_interest paid_by plaintiffs exceeded the amount they were entitled to deduct as qualified_interest thus plaintiffs may only fully deduct the deficiency_interest if it constitutes a business_expense we conclude the penalty interest represents a personal_expense because the obligation to pay taxes is personal to plaintiffs with a few exceptions inapplicable to this controversy partnerships_and_s_corporations calculate and report their taxable_income in the same manner as individual taxpayers but these entities do not incur tax_liability sec_701 sec_703 sec_1363 sec_1363 sec_6031 sec_6037 instead the partners and shareholders pay taxes on their shares of the partnerships' and s corporations' various items of income gain loss deduction and credit sec_701 sec_702 sec_1366 a certain circumstances not relevant here will result in tax_liability for an s_corporation see sec_1363 the supreme court has noted a partnership is a separate_entity from its partners for the purpose of calculating and reporting its income but has no bearing on the partners' individual tax_liability for the partnership's income 410_us_441 in advocating their opposing arguments plaintiffs and the government have suggested 276_f2d_601 10th cir disposes of this controversy in polk we considered whether interest_paid on a tax_deficiency arising from an individual's livestock business qualified as a deduction attributable to the operation of a trade_or_business to compute a net_operating_loss under d of the tax code to determine the interest's deductibility the court examined whether the interest fell within the category of ordinary and necessary business_expenses deductible from gross_income as provided in a a of the code the precursor to sec_162 polk f 2d pincite the court noted the facts of each case determine whether penalty interest qualifies continued partner or shareholder's individual obligation to pay taxes also includes the personal responsibility to pay any_tax deficiency arising from incorrect returns and the associated penalty interest because the duty to pay penalty interest is personal to the individual partner or shareholder penalty interest cannot constitute a business_expense plaintiffs having chosen to operate their businesses as partnerships_and_s_corporations bear personal responsibility for tax deficiencies and the associated interest attributable to their businesses as a result they cannot deduct the penalty interest they paid in from gross_income as a business_expense pursuant to sec_62 plaintiffs therefore are not entitled to a refund of their alternative_minimum_tax the judgment of the district_court is affirmed continued as ordinary business_expenses id pincite generally interest on a deficiency assessment is not an ordinary by product of business operations and is not deductible id however deficiency_interest may be deducted where the nature of the business leads to the expectation that on numerous occasions a taxpayer acting in good_faith to evaluate inventories which form a part of his or her return will nevertheless fail to evaluate them properly id pincite n the court concluded the taxpayer's livestock business fit this exception because qualified minds may differ over the valuation of livestock id pincite we believe as did the panel presiding in polk that polk settled a unique controversy the parties have not presented any facts nor can we imagine another situation in which penalty interest would be an ordinary_and_necessary_expense of operating a trade_or_business furthermore polk has no relevance here because it involved a taxpayer operating a sole_proprietorship rather than a partnership or s_corporation this liability is in addition to and separate from the direct liability of a corporate employer sec_6672 is not in issue in this case halpern j dissenting i introduction sec_163 exempts from the category of personal_interest which is nondeductible for individuals interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee the majority finds that a reasonable interpretation of that exemption includes the interest here in question the majority holds that if the tracing_rules of sec_1_163-8t temporary income_tax regs require a contrary conclusion then to that extent the tracing_rules are invalid if the tracing_rules of sec_1_163-8t temporary income_tax regs fed reg date do not require a contrary conclusion but the specific rule_of sec_1_163-9t temporary income_tax regs fed reg dec does then the majority holds that that specific rule is invalid in so holding the majority departs from the supreme court's teachings in 467_us_837 and nationsbank v variable_annuity life ins co u s ___ 115_sct_810 i believe that application of those decisions leads to the conclusion that the temporary regulations at issue are valid which leads to a decision for respondent ii in the absence of regulations i agree that in the absence of temporary regulations a reasonable interpretation of sec_163 would include the interest here in question first it is reasonable to treat a deficiency in tax as giving rise to an indebtedness to the government in the amount of the deficiency and to treat the interest allocable to the deficiency as interest_paid or accrued on that indebtedness see discussion infra sec iii c a second any_tax paid with respect to income is an expense associated with that income at least in the sense that the income is causal of the expense interest on a deficiency in income_tax hereafter deficiency_interest or interest on a borrowing to pay an income_tax likewise is an expense associated with the income subject_to tax with respect to both such tax and such interest only the after-tax-after-interest amount is available for consumption or as an addition to savings whether such aftercosts themselves constitute consumption is the real question here at issue in the absence of any exposition in the statute of the term properly allocable and in light of congress' history explained infra of treating federal income taxes as not a consumption expense i think that it is reasonable to conclude that deficiency_interest attributable to nonemployee trade_or_business income hereafter simply trade_or_business income is properly allocable to such income and thus is not personal_interest however because congress changed its mind and now treats federal income taxes as a consumption expense ie federal income taxes are not deductible i think that it is equally reasonable to conclude that deficiency_interest attributable to trade_or_business income is personal_interest because a reasonable case can be made for the proposition that all deficiency_interest is personal_interest the temporary regulations are valid and we must sustain them see chevron u s a inc v natural_resources defense council inc supra nationsbank v variable_annuity life ins co supra iii sec_1_163-8t and 9t temporary income_tax regs is valid a standard of review the majority sets forth the proper standard for reviewing a regulation majority op pp the majority i submit misapplies that standard the narrow question before us is whether sec_1 9t b i a temporary income_tax regs is valid insofar as it applies to the facts of the instant case therefore in order to properly decide that issue we must in accordance with the teaching of nationsbank v variable_annuity life ins co supra answer two questions first is sec_163 silent or ambiguous with respect to either a the standard for determining which items of indebtedness are properly allocable to a trade_or_business or b the specific issue at hand which is whether interest_paid with respect to an individual's federal_income_tax liability is deductible nationsbank v variable_annuity life ins co u s at __ s ct pincite second is sec_1_163-9t temporary income_tax regs a permissible interpretation of sec_163 in that it fills a gap or defines a term in a way that is reasonable in light of the legislature's revealed design nationsbank v variable_annuity life ins co supra pincite in this case my answer to each of the above questions is yes therefore sec_1_163-9t temporary income_tax regs is valid and must be given controlling weight nationsbank v variable_annuity life ins co supra pincite b an ambiguous statute sec_163 was added to the code by the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 in the case of individual taxpayers sec_163 disallows a deduction for all personal_interest paid_or_accrued during the taxable_year sec_163 then provides that all interest is personal_interest unless that interest falls into one of the five exceptions listed in paragraph the only relevant exception for our purposes is contained in subparagraph a which provides that the term personal_interest does not include interest_paid or accrued on indebtedness properly allocable to a trade_or_business sec_163 emphasis added the term properly allocable is ambiguous because congress has not indicated the method by which or the assumptions under which taxpayers the service and the courts are to decide whether a particular indebtedness is properly allocable to a trade_or_business clearly there is more than one way to allocate interest compare for example the asset based apportionment method found in sec_265 with the tracing method outlined in sec_1_163-8t temporary income_tax regs fed reg date more importantly the statute is silent with respect to the specific issue at hand-- whether interest with respect to an individual's federal_income_tax liability is deductible for the foregoing reasons the first requirement of the nationsbank teaching is satisfied c the temporary regulations promulgated under sec_163 are permissible agency interpretation sec_1 sec_1_163-8t temporary income_tax regs is valid in order to give meaning to the term properly allocable and thereby implement sec_163 the secretary has promulgated sec_1_163-8t temporary income_tax regs the focus of the temporary regulations is on the relationship between an individual's debts and her activities that is because under sec_163 interest piggybacks on indebtedness and it is the allocation of a particular indebtedness to a trade_or_business that establishes the deductibility of the related interest interest_paid or accrued on indebtedness properly allocable to a trade_or_business sec_163 emphasis added the general_rule of the temporary regulations is that interest on indebtedness is allocated in the same manner in which the underlying debt is allocated sec_1_163-8t temporary income_tax regs debt the temporary regulations prescribe is allocated by tracing the disbursements of the debt proceeds to specific expenditures id thus for interest to be deductible pursuant to sec_163 the interest must be traceable to a debt-financed trade_or_business_expenditure ie an expenditure made in connection with the conduct_of_a_trade_or_business see sec_1_163-8t b and c temporary income_tax regs fed reg date for example if an individual borrows money to take a vacation in spain securing her debt with a mortgage on her business the interest on the borrowed funds is personal_interest notwithstanding that the debt is secured_by business property see sec_1_163-8t example temporary income_tax regs the bulk of sec_1_163-8t temporary income_tax regs is devoted to prescribing rules for tracing debt to specific expenditures the tracing approach selected by the secretary may at times appear wooden and mechanical thus an individual with dollar_figure in savings and two obligations one to pay dollar_figure to her employees and one to pay dollar_figure towards her vacation in spain can dictate the tax result of borrowing dollar_figure to pay one of those obligations by deciding which one to pay with the borrowed dollar_figure nevertheless the tracing approach leaves little room for ambiguity as to whether an indebtedness is business related at least in the case of debt financed expenditures that are clearly business or personal the legislative_history of sec_163 indicates a congressional purpose to end the deduction for interest on debt incurred to fund consumption or personal expenditures s rept 1986_3_cb_804 h conf rept 1986_3_cb_154 by requiring the manner in which borrowed funds are expended to determine whether the interest on those funds is deductible the secretary has defined the term properly allocable in a way that is reasonable in light of the legislature's revealed design nationsbank v variable_annuity life ins co u s at __ s ct pincite indeed in developing the tracing method of interest allocation in the temporary regulations the secretary seriously considered an alternative of requiring an allocation method based on pro_rata apportionment of interest_expense among a taxpayer's assets t d 1987_2_cb_47 the secretary rejected that approach at least for the present because of the practical and theoretical problems that a comprehensive pro_rata apportionment system would present id no doubt those problems included the allocation of deficiency_interest among personal and business_assets clearly the problem facing the secretary in determining how properly to allocate interest is very much larger than the narrow question addressed by the majority moreover nothing in the majority's opinion suggests that on an overall basis the tracing method of allocation adopted by the secretary is other than an acceptable choice among permissible interpretations of the statute the choice among reasonable interpretations is for the commissioner not the courts 440_us_472 the majority’s quarrel is not with the secretary’s choice of a method of allocation which goes only so far as to allocate deficiency_interest to a borrowing to pay taxes the majority’s quarrel is with the further conclusion expressed in sec_1_163-9t temporary income_tax regs that income taxes on business income are not an expenditure made in connection with a trade_or_business sec_1_163-8t temporary income_tax regs is valid sec_1_163-9t temporary income_tax regs also is valid a are petitioners' tax_payments made in connection with their trade_or_business the majority invalidates sec_1_163-9t temporary income_tax regs subdivision a of sec_1 9t b i temporary income_tax regs provides that personal_interest includes interest_paid on underpayments of individual federal state or local_income_taxes and on indebtedness used to pay such taxes within the meaning of sec_1 168-8t regardless of the source of the income generating the tax_liability the obligation to pay deficiency_interest arises if a taxpayer fails to make a timely payment of her tax_liability as finally determined see sec_6601 for there to be any possibility that deficiency_interest is deductible under sec_163 we must assume that the underpayment giving rise to deficiency_interest is an indebtedness_of_the_taxpayer see sec_163 moreover the tracing_rules of sec_1_163-8t temporary income_tax regs require the taxpayer to identify the proceeds resulting from any indebtedness and the disbursement of those proceeds to specific expenditures sec_1_163-8t temporary income_tax regs only if the specific expenditures so identified are business expenditures within the meaning of sec_1_163-8t temporary income_tax regs would the related deficiency_interest be deductible under sec_163 sec_1_163-8t temporary income_tax regs fed reg date of course an underpayment of income_tax does not give rise to identifiable proceeds received from the government the temporary regulations address the situation of unidentifiable debt proceeds under the heading debt assumptions not involving cash disbursements sec_1_163-8t temporary income_tax regs provides if a taxpayer incurs or assumes a debt in consideration for the sale or use of property for services or for any other purpose or takes property subject_to a debt and no debt proceeds are disbursed to the taxpayer the debt is treated for purposes of this section as if the taxpayer used an amount of the debt proceeds equal to the balance of the debt outstanding at such time to make an expenditure for such property services or other purpose emphasis added an individual making an underpayment_of_tax is thus treated as if she incurred an indebtedness equal to the amount of such underpayment and used the proceeds of the indebtedness to eliminate the underpayment such an individual is treated the same as an individual who avoided any underpayment by borrowing from a third party the funds necessary to make a full payment indeed it is difficult to see a tracing system distinguishing between those two cases without getting into the type of apportionment that tracing is designed to avoid the majority does not distinguish between those two cases the real question of course is whether interest on borrowed funds expended to discharge an individual's income_tax_liability is personal_interest within the meaning of sec_163 it is not on the facts of our case if petitioners' payments of their and federal income taxes are expenditures made in connection with the conduct of their unincorporated business see sec_1_163-8t b and -9t b i temporary income_tax regs b a conclusion either way is reasonable prior to the war revenue act ch 40_stat_300 federal income taxes were deductible see eg sec_5 of the revenue act of ch 39_stat_756 seidman seidman's legislative_history of federal_income_tax laws re act before federal income taxes allocable to a business reasonably could be considered a cost of that business and both any deficiency_interest allocable to such taxes and any interest on indebtedness incurred to pay such taxes likewise could be considered a cost of business congress however has not allowed a deduction for federal income taxes since such deduction was eliminated by the war revenue act ch sec_1201 40_stat_300 by not allowing a deduction congress has signaled that money expended for federal income taxes constitutes a consumption expenditure and not a cost of earning income congress’ present treatment of federal income taxes is see sec_275 no deduction for federal income taxes seidman seidman's legislative_history of federal_income_tax laws re act sec_275 was added to the code by section of the revenue act of publaw_88_272 78_stat_19 sec_275 merely restates preexisting law which was contained in sec_164 both the committee on ways and means and the committee on finance had the following to say about preexisting law under present law certain taxes largely federal taxes may not be deducted in any case either as taxes or as business_expenses or as expenses_incurred in the production_of_income emphasis added h rept 88th cong 1st sess c b part that report accompanied h_r 88th cong 1st sess which was enacted as the revenue act of publaw_88_272 stat s rept 88th cong 2d sess c b part similar reasonable plainly an expenditure made for federal income taxes is not an expenditure made in consideration of any specific property or service received by the taxpayer the payment of federal income taxes is a civic duty not a matter of business contract or investment advantage all taxpayers as well as others citizens and noncitizens receive benefits on account of the funding of the federal government the payment of federal income taxes reduces a taxpayer's wealth otherwise available for consumption thus federal_income_tax payments exhibit characteristics not common to business or investment expenditures justice holmes made a point that serves nicely to emphasize the nonbusiness aspect to tax_payments taxes are what we pay for civilized society compania general de tabacos de filipinas v collector of internal revenue 275_us_87 holmes j dissenting if federal income taxes constitute consumption and not a trade business or investment_expense then under a tracing rule such as the rule_of sec_1_163-8t temporary income_tax regs the inescapable and reasonable conclusion is that any deficiency_interest or interest on a borrowing to pay income taxes is personal_interest the taxpayer's purpose for borrowing the money or the reason the deficiency arose eg my accountant made a mistake simply is irrelevant though that approach may appear wooden it is unambiguous the rule found in sec_1_163-9t temporary income_tax regs and invalidated by the majority is nothing more than a fact-specific application of sec_1_163-8t temporary income_tax regs it is specific to the fact that federal taxes are reasonably considered a nondeductible personal_expenditure sec_1_163-8t temporary income_tax regs is a valid regulation and must be given controlling weight nationsbank v variable_annuity life ins co u s at __ s ct pincite accordingly sec_1_163-9t temporary income_tax regs also is valid d the majority's other points the above analysis is sufficient to convince me that the majority has improperly invalidated portions of the temporary regulations nonetheless i will address certain of the majority's other points the legislative_history of sec_163 in reaching its holding the majority relies in part on the scant legislative_history behind sec_163 the majority's main concern lies in the fact that the conference committee report cryptically states that after the enactment of sec_163 personal_interest will generally include interest on tax deficiencies h conf rept at ii-154 c b vol pincite the majority asserts that the term deficiencies is a term of art and concludes that the word generally must mean that congress intended to carve out from the term personal_interest the interest on tax deficiencies that are allocable to a trade_or_business within the meaning of the decisions in 35_tc_571 affd 299_f2d_380 7th cir 31_tc_412 affd 276_f2d_601 10th cir and 28_tc_789 affd 259_f2d_450 4th cir majority op pp the majority's conclusion does not necessarily follow from the language in the committee report first whether or not the term deficiency has an established meaning for purposes of statutory construction i am unconvinced that we ought to ascribe to the drafters of a conference_report the same care that is supposed in the drafting of statutes moreover there is at least one instance consistent with the temporary regulations in which deficiency_interest paid_by an individual is not personal_interest prior to the disallowance of a deduction for personal_interest courts held that a transferee under sec_6901 tax_liability resulting from transferred assets could deduct interest on an income_tax deficiency that accrued after the transfer of the assets to 165_f2d_588 5th cir affg a memorandum opinion of this court merritt v commissioner tcmemo_1964_164 although perhaps not technically a deficiency of the transferee the deficiency and interest collected from a transferee are collected pursuant to the usual deficiency procedures see sec_301_6901-1 proced admin regs sec_1_163-9t iii c temporary income_tax regs fed reg date excludes from the definition of personal_interest any interest_paid with respect to a c corporation's underpayment of income_tax i assume that is because the interest is regarded as investment_interest within the meaning of sec_163 thus the conference committee report does not exclusively support the majority's interpretation of the statute the aspect of the report relied on by the majority is ambiguous and should be given little weight in determining what deficiency_interest is personal_interest the ambiguity of the report only supports the conclusion that the regulation at issue here is valid because the statute itself is ambiguous and what about reise polk and standing in reaching its conclusion that sec_1 9t b i a temporary income_tax regs is invalid the majority relies on reise v commissioner supra polk v commissioner supra and standing v commissioner supra for the proposition that certain deficiency_interest has been interpreted to constitute a trade_or_business expense for various purposes eg for applying sec_62 in determining adjusted_gross_income the majority apparently believes that those interpretations have been woven into the fabric of the code in such a way that only a specific act of congress could remove them majority op p in the context in which those interpretations were made eg a question arising under what is now sec_62 when the distinction between business and personal_interest was otherwise unimportant perhaps the majority has a point the majority's focus i submit is too narrow the proper allocation of indebtedness for purposes of sec_163 is not limited to indebtedness giving rise to deficiency_interest congress left it to the secretary to interpret the statutory command-- properly allocable --for all categories of debt the tracing method of interest allocation settled on by the secretary is applicable across the board not just in the case of an indebtedness arising on account of an underpayment indeed it is difficult to discern a coherent scheme of interest allocation from the three cited cases it would be a very small tail wagging a very large dog if we were to let those cases determine what is a proper method of interest allocation for all classifications of indebtedness discrimination as to form of doing business the majority postulates that the expenditure method of allocation found in sec_1_163-8t temporary income_tax regs excludes an entire category of interest_expense in disregard of a business connection such as exists herein and such a result discriminates against the individual who operates his or her business as a proprietorship instead of in corporate form where the limitations on the deduction of 'personal interest' would not apply majority op pp as a preliminary matter the majority has not identified the business connection here the majority relies on cases whose reasoning it concedes is confusing majority op p moreover the majority has warned that to satisfy sec_163 it is insufficient simply to show that the cause of the deficiency_interest is an underpayment of income_tax attributable to a trade_or_business majority op pp the majority has not specified the principles to be used in deciding future cases assuming that there are such principles however the majority does not explain why congress may not discriminate between individuals doing business as proprietorships and in corporate form granted sec_163 applies only to individuals congress has been of two minds as to the deductibility of federal income taxes and perhaps the distinction reflects some residual ambiguity perhaps congress views corporate deficiency_interest as properly an investment_expense of shareholders we do not know in any event the majority has not convinced me that the inconsistency is unconstitutional e conclusion again the temporary regulations in question sec_1 8t and 9t temporary income_tax regs resolve ambiguities and fill gaps in the statute in a permissible fashion and for that reason must be upheld nationsbank v variable_annuity life ins co u s __ s ct pincite i would hold for respondent hamblen cohen whalen and beghe jj agree with this dissent
